Citation Nr: 1522489	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-41 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to non-service connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran had recognized service in the Philippine Scouts from May 1946 to April 1949.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

The Veteran served in the Philippine Scouts in support of the United States Army from May 1946 to April 1949.


CONCLUSION OF LAW

The criteria for eligibility for VA non-service-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 107, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41, 3.203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court recognized that enactment of the VCAA does not affect matters on appeal when the questions are determined as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  For the claim decided herein, the VCAA does not apply, because the facts of the claim are undisputed and it is denied on the basis of the controlling law and regulations alone, which render the appellant ineligible for the claimed benefits. 

VA law provides that non-service-connected death pension benefits shall be paid to the surviving spouse of a veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541.  To establish basic eligibility for VA non-service-connected death pension benefits, in part, the claimant must be the spouse of a veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including guerrilla service, is recognized service for certain VA purposes of compensation benefits but not for pension benefits under Chapter 15.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  As such, the law provides that non-service-connected pension benefits are not available to an individual who served in the recognized guerrilla forces, the New Philippine Scouts, or the Philippine Army, or to his surviving spouse.  See id.

In this case, the Veteran had service in the Philippine Scouts in support of the United States Army from May 1946 to April 1949.  See DD Form 53.  Public records dated April and August 2008 show that the Veteran was married to the appellant when he died in March 2003.  

The Veteran's service in the Philippine Scouts is not considered active military service under 38 U.S.C.A. § 101(24) and does not qualify for non-service-connected death pension benefits.  See 38 U.S.C.A. § 107(a).  The appellant has not asserted or evidenced that the Veteran had any other qualifying service.  Further, she does not contend that this service, as verified by the service department, is erroneous.  Therefore, as a matter of law, the appellant is not eligible for non-service-connected death pension benefits.  See 38 U.S.C.A. § 107(a); Cacalda v. Brown, 9 Vet. App. 261, 265-66 (1996).
    

ORDER

Non-service-connected death pension benefits are denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


